The original suit, No. 3963, was brought by E. L. Wilson Hardware Company against F. J.  R. C. Duff upon two orders drawn on the defendants therein by D. R. Sims, one for $541.45 in favor of the plaintiff, and the other for $484 in favor of Wilson Bros.  Company, the latter order having been assigned by the payees to plaintiff without consideration. Each of the orders were executed and delivered on April 10, 1903, and the suit was brought on them on May the 15th following. Two garnishment cases, based upon a demand of W. P. H. McFaddin, V. Wiess and W. W. Kyle against D. R. Sims, upon which suit No. 3707 had been brought and was pending in the District Court, were consolidated with this case, the first of which being No. 3707a and styled W. P. H. McFaddin et al. v. Texas  New Orleans Ry. Co., garnishee, and the second No. 3707b, styled W. P. H. McFaddin et al. v. F. J.  R. C. Duff, garnishees. The writ of garnishment in the first, No. 3707a, was served on the garnishee on April 4, 1903, and the writ in No. 3707b was served on the garnishees on April 16, 1903. The E. L. Wilson Hardware Co. was interpleaded in each of the garnishment suits by the respective garnishees, and the Texas  New Orleans Railway Co. intervened in case No. 3963 and No. 3707b, and McFaddin et al. were interpleaded in cause No. 3963. These interpleaders and interventions were prior to the consolidation.
After the three cases were consolidated, the court entered an interlocutory decree adjudging that F. J. and R. C. Duff and D. W. Glasscock, composing the firm of F. J.  R. C. Duff, were, as to one thousand dollars involved, mere stakeholders, and had no interest in the fund except as stakeholders, and that as such they had the right to *Page 287 
require the several parties claiming an interest in the fund to interplead with one another. It was further decreed, that the firm of F. J.  R. C. Duff, who were originally in possession of $1,100, had the right to subtract therefrom $100 as attorneys' fees, and that they pay into the registry of the court $1,000 to abide the result of the consolidated suit; and that, upon complying with said order, they should be discharged from all liability to the plaintiff Wilson Hardware Company or to the garnishers, McFaddin, Wiess  Kyle, and to the Texas 
New Orleans Ry. Company. It was further ordered that the costs incurred in the cause by F. J.  R. C. Duff be taxed against the fund in court to abide the final decision of the case.
The final trial of the cause was by the court without a jury and resulted in a judgment that the E. L. Wilson Hardware Company take nothing by its suit; that W. P. H. McFaddin, V. Wiess and W. W. Kyle be paid the $1,000 in the registry of the court which had been deposited there by F. J.  R. C. Duff; and that the Texas  New Orleans Railway Company be discharged of any liability in so far as the $1,000 is concerned. Other matters were also adjudicated; but as the E. L. Wilson Hardware Company has alone appealed, and as the right as between it and McFaddin, Wiess  Kyle, to the $1,000 paid into the registry of the court on its interlocutory decree is only involved in this appeal, we deem it unnecessary to state the other features of the judgment.
The facts are undisputed that upon April 2, 1903, and prior thereto, Duff  Duff, a law firm composed of F. J. and R. C. Duff and D. W. Glasscock, were the attorneys for D. R. Sims in a suit brought by him against the Texas  New Orleans Railway Company, which suit was, on April 2, 1903, settled by agreement, and the railroad company authorized Duff  Duff to draw upon it for the sum of $1,100 in payment of the sum agreed upon in the settlement. The draft was drawn by Duff  Duff on that date, and paid by the Company on April 13, 1903, to the collecting bank in Houston, Texas, and the proceeds were received by Duff  Duff on April 14, 1903. On April 4, 1903, W. P. H. McFaddin, V. Weiss and W. W. Kyle sued D. R. Sims for an alleged indebtedness of about $3,000, and sued out a writ of garnishment against the Texas  New Orleans Railway Company, which was served upon the company through its local agent at Beaumont on the same day it was issued; but the agent on whom the writ was served failed to notify the company's officers or agents at Houston of the issuance and service of the writ until after the draft was paid. On April 10, 1903, D. R. Sims, being indebted to E. L. Wilson Hardware Company in the sum of $541.45, drew on Duff  Duff an order to pay such indebtedness to the Hardware Company when they received the money from the Texas  New Orleans Railway Company. D. R. Sims being also indebted to Wilson Bros.  Company in the sum of $484, on the same day drew his order in their favor on Duff  Duff for such amount, to be paid when they collected the money from said railway company. This order was by the payees transferred and assigned to E. L. Wilson Hardware Company, who, on April 10, 1903, presented the same, as well as the order drawn in its favor, to Duff  Duff for payment; and on the 16th of *Page 288 
April it again presented both orders left with them. Upon April 16, 1903, McFaddin, Wiess  Kyle procured the issuance of a writ of garnishment against Duff  Duff, which was served upon them on that day. These garnishment proceedings are the parents of cases Nos. 3707a and 3707b, which were consolidated with case No. 3963. The draft hereinbefore mentioned, drawn by the railway company in favor of Duff  Duff, was paid by B.C. Cushman, the treasurer of the company, without knowing that the writ of garnishment had been served on the railway company through its local agent at Beaumont; but if Cushman had known of the writ of garnishment he would not have paid the draft. The one thousand dollars, paid into the registry of the District Court by Duff  Duff in obedience to the interlocutory order above mentioned, are of the proceeds of said draft.
Under these undisputed facts the money paid by the railroad company to Duff  Duff, as the attorneys of D. R. Sims, was the money of Sims, whose right to it was not affected by the writ of garnishment theretofore sued out by McFaddin, Wiess  Kyle and served on the company. It having been paid by its treasurer after the railroad company had been served with the writ in the manner prescribed by law, his ignorance of the issuance and service of the garnishment did not affect Sims' right to the money or his right to appropriate the same to the payment of his debts. In other words, no lien by reason of the garnishment extended to the money in the hands of Sims' attorneys after it had been paid; for garnishment proceedings are purely statutory and can not be extended beyond reaching the effects of a defendant in the garnishee's hands. (Noyes v. Brown, 75 Tex. 458
[75 Tex. 458].) The writ of garnishment gives the creditor a lien on the debt in so far as it restrains the garnishee from paying over to the original debtor, but no further. (Shinn on Attach. and Garnishment, sections 467, 487, 613.) As is said by Rood on Garnishments, section 192: "Service of the summons on the garnishee renders him liable to plaintiff, from the time of service, for . . . all debts owing him by the defendant at the time of service; and he can not escape liability to the plaintiff therefor by afterwards . . . paying it to the defendant or anyone else." See also Jemison v. Scarborough,56 Tex. 358; Arthur v. Batte, 42 Tex. 159
[42 Tex. 159]; Burk v. Hance, 76 Tex. 79; Planters' Bank v. Floeck, 17 Texas Civ. App. 418[17 Tex. Civ. App. 418]. As article 225, Sayles' Civil Statutes, provides that it shall not be lawful for the garnishee to pay to the defendant any debt or deliver him any effects after the service of the writ of garnishment, we are unable to perceive how the railroad company can be heard to say that a lien attached to the money in the hands of Duff 
Duff, which it had unlawfully paid them as the attorneys for Sims. The money paid by the railway company to Duff  Duff as the attorneys for Sims, not being affected by the garnishment against the railway company, and the execution and delivery of the two orders to plaintiff and Wilson Bros.  Company by D. R. Sims, on Duff  Duff, on April 10, 1903, six days prior to the service of the garnishment upon Duff  Duff, being an absolute assignment and transfer of D. R. Sims' interest in the fund in Duff  Duff's hands (Stillson v. Stevens,23 S.W. 322; Milmo Nat'l Bank v. Convery, 8 Texas Civ. App. 181[8 Tex. Civ. App. 181]; Beaumont *Page 289 
Lumber Co. v. Moore, 41 S.W. 181), and the orders having been presented to Duff  Duff for payment prior to the service of the writ of garnishment on them, the plaintiff, E. L. Wilson Hardware Company, was entitled to the money so assigned it. And, as the money was under the interlocutory order paid into the registry of the court, the plaintiff was entitled to a judgment as against all the parties to the consolidated suits, ordering the fund paid to it out of the registry. The part of the judgment against plaintiff and in favor of McFaddin, Wiess Kyle as to the $1,000 paid in the treasury, being the only part appealed from by either party (save the interlocutory order consolidating the suits and ordering the fund paid into the registry, which is objected to and assigned as error by appellant, which assignment we are not prepared to sustain), such part of the judgment is reversed, and judgment is here rendered in favor of appellant that it be paid said sum of money deposited into the registry under said interlocutory order.
Reversed and rendered.